DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to claims 1-9, 20-25 (see Remarks filed 7/29/2022), this is not found to be persuasive because claim 1 has been amended to recite a new structure that is deemed to be new matter as set forth below.
	With respect to applicant’s arguments directed to claims 16-19 (see Remarks filed 7/29/2022), this is not found be persuasive because the new claim limitations are taught by Ju (see rejection of said claims as set forth below).
	Further, the Examiner notes the applicants have not specifically argued against the obviousness-type double patenting rejection as set forth in the Non-Final Office Action mailed 6/7/2022 and, thus, these rejections have been maintained below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the new limitation “a track pad assembly next to the computer housing; and electrode adjacent to the battery and independent of and spaced away from the underside of the track pad assembly at a distance” which is deemed to be new matter.  This newly claimed structure (track pad assembly next to the computer housing and claimed positioning of the electrode which is adjacent to the battery relative to the underside of the track pad assembly) could not be found in the instant specification nor has the applicants cited any relevant parts of the instant specification to show support for said claim limitation.
Further, claims 2-9, 20-25 are dependent on claim 1 reciting structure considered to be new matter as set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the underside of the track pad assembly".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “the object".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the underside of the track pad".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the underside of the computer housing".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 20-25 are rendered indefinite due to their dependency on indefinite claim 1 above.

Claim 16 recites the limitation “the battery” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the underside of the track pad assembly".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the object".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are rendered indefinite due to their dependency on indefinite claim 16 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US 2018/0261824 A1).
Regarding claim 16, Ju discloses an apparatus (electronic device, Abstract), comprising: 
a battery assembly located within a computer housing (battery, Abstract; electronic device may be a tablet PC, desktop PC, laptop PC, netbook computer, PDA, PMP, etc. [0033]); 
an opening defined in the computer housing, and a track pad assembly is disposed within the opening (electronic device may be a tablet PC, desktop PC, laptop PC, netbook computer, PDA, PMP, etc. [0033]; input device 250 which may include without limitation a touch panel 252 [0060]; Thus, the electronic device includes an input device such as a touch panel which occupies a space considered to be the claimed opening.);
a compressible material in mechanical communication with the battery assembly where the compressible material is adjacent to the battery and independent of and spaced away from the underside of the track pad assembly at a distance (dielectric layer 720 as part of the pressure sensor [0101], Fig. 7A; determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]; Fig. 6B also shows pressure sensor spaced away from an underside of touch sensor 620); 
an electrode in mechanical communication with the compressible material (Fig, 7A-7C show first and second electrode 710 adjacent to a first side of dielectric layer 720); and 
a controller programmed to detect a change in capacitance measured with the electrode when a size of the battery assembly increases which causes the compressible material to compress (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]). 
	Regarding claim 17, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the compressible material is a foam (foam [0110]).
Regarding claim 18, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode (second electrode [0101]); and a second insulator on which the second electrode is located (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the outer-most materials in contact with the second electrode is a second insulator); wherein the compressible material is located between the first insulator and the second insulator (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, the middle material of which is the compressible material); wherein the capacitance measured with the electrode is based on a distance between the first electrode and the second electrode (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]).
Regarding claim 19, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode located on the first insulator; wherein the first insulator has a bendable region and is configured to bend around the object (see Fig. 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/747,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/747,317 (reference application) discloses a portable electronic device comprising a second capacitance sensor, a battery assembly adjacent to the second capacitance sensor, wherein the second capacitance sensor is programmed to detect swelling of the battery assembly which is substantially similar to the subject matter of claim 16-19 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/747,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/747,798 (reference application) discloses a battery assembly comprising a pouch, a first electrode and a second electrode incorporated into the battery assembly, and controller in communication with the first electrode programmed to measure a capacitance between the first and second electrodes which is substantially similar to the subject matter of claim 16-19 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/750,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/750,995 (reference application) discloses an apparatus comprising a deformation sensor, an electrode incorporated into the deformation sensor, and a controller programmed to measure change in capacitance which is substantially similar to the subject matter of claim 16-19 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/14/2022